DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2018111922538, filed on 10/12/2018.
Response to Amendment 
This office action is responsive to amendment filed on August 18, 2021. Claims 1, 9 and 17 have been amended. Claims 6 and 14 have been canceled. Claims 1-5, 7-13 and 15-20 remain pending in the application.
The previous objection to claims 1, 9 and 17 has been withdrawn due to Applicant’s amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 7-9, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. (US. Pat. No. 8,271,443 B1, hereinafter Swift) in view of Habermann et al. (US. Pub. No. 2012/0226664 A1, hereinafter Habermann) further in view of TRIPATHI et al. (US. Pub. No. 2011/0047219 A1, hereinafter TRIPATHI).

Regarding claim 1. 
           Swift teaches a computer-implemented method (Swift teaches in [Col. 3, lines 6-26] a client computer system provides a backup server operation), comprising: receiving, from a user via a user interface of office software (Swift teaches in [Col. 6, lines 18-21] the client-side backup soft
ware 205 (i.e., an office software) may provide a graphical user interface that enables a user of the client computer system 83 to specify the backup schedule information), a request for an operation on a backup server (Swift teaches in [Col. 5, lines 40-54], a given client computer system 83 (i.e., user or user device) applies a client side backup software 205 which is equivalent to (i.e., an office software) which is currently connected to a primary backup server computer system 82 which is equivalent to the claimed “a backup server” to receive data backup request and to performs the backup operation based on the provided graphical user interface that enables the user to specify the backup schedule information as disclosed in [Col. 6, lines 18-21]), 
performing the operation associated with the request on the backup server; (Swift teaches in [Col. 6, lines 45-55] the client computer system 83 (i.e., user or device) uses the client-side backup software (i.e., office software) and manually requests for the performing of the backup operation on the primary backup server computer system 82 (i.e., the backup server)); and 
          presenting a result of the operation to the user via the user interface (Swift teaches in [Col. 5, lines 61-67] that the primary backup server software process the first set of data backed up is completed when the client side backup software which is equivalent to “office software” initiated the backup operation request and further teaches in [Col. 6, lines 18-21] that the client side backup software which is equivalent to “office software” provides a graphical user interface to display the  backup operation as completed). Swift does not explicitly teach wherein the office software is also configured to send and receive email. 
         However, Habermann teaches wherein the office software is also configured to send and receive email (note that in light of the specification ¶ [0023] office software defined as “word processing software, electronic form creation software, presentation slide creation software, email client software, and the like.” Habermann teaches in ¶ [0001]-[0003] word processor applications for drafting documents, or email programs, (i.e., office software) and the software application may be designed to interact with a database or other back-end data store and further discloses a computer system receives a backup command from a user which indicates that various specified portions of data are to be backed up operation).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include office software application with a designated backup operation ([0001]-[0003]) of Habermann into a primary backup server computer system 82 which is equivalent to the claimed “a backup server” to receive data backup request and to performs the backup operation ([Col. 5, lines 40-54]) of Swift One would have been motivated to do since this method allows the user to 
          Swift in view Habermann does not explicitly teach providing to the user, via the user interface, a notification message indicating a disconnection event associated with the backup server; and receiving, from the user via the user interface and in response to the notification message, a second request to perform an agent repair operation to repair the disconnection event, wherein a connection between a device executing the office software and the backup server is repaired by the agent repair operation.   
         However, TRIPATHI teaches providing to the user, via the office software user interface, a notification message indicating a disconnection event associated with the backup server (TRIPATHI, ¶ [0019] the disconnection between a communication server 21 “backup-server” and a computing device 100 is automatically detected and the connection manager 26 communicates with a presence application 24 such as MICROSOFT's OFFICE COMMUNICATOR.RTM “the office software interface” and determination is made as to whether the disconnection is temporary or long lasting and a user may be able to look up contact information to receive a Short Messaging Service (SMS) message, and then, the presence application 24 may be automatically send (instant message) IM “a messaging notification” to the user that a computing device 100 disconnected from a communication server 21 “a backup server”); and 
           receiving, from the user via the office software user interface and in response to the notification message (TRIPATHI, ¶ [0019] a user may be able to look up contact information to deliver a Short Messaging Service (SMS) message in response to the automatically sent (instant message) IM “a messaging notification” from the presence application 24 via the MICROSOFT's OFFICE COMMUNICATOR.RTM “the office software interface”), a second request to perform an agent repair operation to repair the disconnection event, wherein a connection between a device executing the office software user interface and the backup server is repaired by the agent repair operation (TRIPATHI, ¶ [0019], a connection manager 26 “an agent repair operation” configured to detects the disconnection between computing device 100 “device” and a communication server 21 “the backup server” and a user make a delivery of a Short Messaging Service (SMS) request by using the presence application 24 such as MICROSOFT's OFFICE COMMUNICATOR.RTM “the office software interface” to the connection manager 26 “an agent repair operation” which attempts to automatically reconnect the computing device 100 “device” and the communication server 21 “the backup server”. The process of performing a reconnection between the computing device 100 “device” and the communication server 21 “the backup server” made by the connection manager 26 functionally is equivalent to the process of performing “the backup server is repaired by the agent repair operation”).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a method of using the connection manager 26 “an agent repair operation” which detects the disconnection between a computing device 100 “device” and communication server 21 “backup server” ([0019]) of TRIPATHI into Swift in view of Habermann invention. One would have been motivated to do so since this method involves automatically determining disconnection when a data connection between a client device running a presence application comprising IM capability and a communication server (21) that processes IM notifications. A login from the client device is maintained with the server, during a period of temporary disconnection, such that the login is maintained on the server even though the data connection is disconnected. IM operations are performed and automatically attempted to re-establish the data connection during the temporary disconnection without requiring user to perform any special operation due to the temporary disruptions of network connectivity.
Regarding claim 5.
wherein presenting the result of the operation comprises: displaying the result using a popping up window (Swift teaches in [Col. 7, lines 22-33] the client computing system 83 “user or user device” includes one or more input devices for example, LCD screens or monitors, CRT monitors to display the incoming backup operation information).
Regarding claim 7.
             Swift teaches wherein the office software comprises email client software (Swift teaches in [Col. 3, lines 37-45] the client computer system 83 access the primary backup server by using email server).
Regarding claim 8.
           Swift teaches wherein the operation comprises at least one of: searching for a backup file in the backup server, previewing a backup file in the backup server, downloading a backup file in the backup server, restoring a backup file in the backup server, obtaining information or status of the backup server, indexing a backup file in the backup server, and repairing a proxy server of the backup server (Swift, [Col. 1, lines 20-24] the system provides a techniques for backing up the files generally operate to copy the files to a different backup storage device. This process functionally is equivalent to the process of “restoring a backup file in the backup server”. Here, the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art and thus, the Examiner has chosen the process of “restoring a backup file in the backup server”).
Regarding claims 9 and 17.
Claims 9 and 17 incorporate substantively all the limitations of claim 1 in a device and a computer program product form and are rejected under the same rationale.
Regarding claim 13.
Claim 13 incorporates substantively all the limitations of claim 5 in a device form and is rejected under the same rationale.
Regarding claim 15.
Claim 15 incorporates substantively all the limitations of claim 7 in a device form and is rejected under the same rationale.
Regarding claims 16 and 20. 
Claims 16 and 20 incorporate substantively all the limitations of claim 8 in a device and a computer program product form and are rejected under the same rationale.

Claims 2, 3, 10, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Swift in view of Habermann further in view of TRIPATHI further in view of Briere et al. (US. Pat. No. 7, 966, 369 B1, hereinafter Briere).

Regarding claim 2. Swift in view of Habermann further in view of TRIPATHI teaches the method of claim 1.
            Swift in view of Habermann further in view of TRIPATHI does not explicitly teach wherein receiving the request comprises: receiving the request via an add-in of the office software.
            However, Briere teaches wherein receiving the request comprises: receiving the request via an add-in of the office software (Briere, [Col. 53, lines 6-10], Office Hyperlinks Add-In Module provides users with direct access in the MS OFFICE brand software suite (office software) to Gateway hyperlink content and user access by clicking the add-in).
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide add-in module to user to access and select any Microsoft office suite ([Col. 53, lines 6-10]) of Briere into Swift in view of Habermann further in view of TRIPATHI invention. One would have been motivated to do so since this method of functionality ensures reliability of within 
Regarding claim 3. 
         Swift further teaches receiving the request from the user via the interface element (Swift, [Col. 6, lines 18-21], the client computer system 83 “user or device” enables to request the specified backup operation by user graphical interface “interface element “provided by the client-side backup office software 205).
        Swift in view of Habermann further in view of TRIPATHI does not explicitly teach wherein receiving the request via the add-in of the office software comprises: in response to the user selecting, within the add-in, a tab corresponding to the operation, presenting to the user an interface element related to the operation.
          However, Briere from the same field of endeavor teaches wherein receiving the request via the add-in of the office software comprises: in response to the user selecting, within the add-in, a tab corresponding to the operation (Briere, [Col. 52, lines 62-67 and Col. 53, lines 1-5], the Office Images Add-In Module provides users with direct access in the MS OFFICE brand software suite (receiving the user request through the office software) and the user clicks the mouse to select and the corresponding action can be performed), presenting to the user an interface element related to the operation (Briere, Fig. 4 and [Col. 8, lines 24-29], the back and forth flow of data by interfacing with both people (i.e., Human Interface) and computer systems which is a machine interface presenting the gateway as an interface to send and receive data to and from a user's web browser, e-mail, IM, mobile device, and voice mail on a regular basis).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide gateway (an interface element) with add-in module to user to access office suite (Fig. 4 and [Col. 8, lines 26-28]) of Briere into Swift in view of Habermann further in view of 
Regarding claims 10 and 18.
Claims 10 and 18 incorporate substantively all the limitations of claim 2 in a device and a computer program product form and are rejected under the same rationale.
 Regarding claims 11 and 19.
Claims 11 and 19 incorporate substantively all the limitations of claim 3 in a device and a computer program product form and are rejected under the same rationale.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Swift in view of Habermann further in view of TRIPATHI further in view of Degaonkar et al. (US. Pub. No. 2010/0131946 A1, hereinafter Degaonkar).

Regarding claim 4. Swift in view of Habermann further in view of TRIPATHI teaches the method of claim 1.
        Swift in view of Habermann further in view of TRIPATHI does not explicitly teach wherein performing the operation comprises: invoking a virtual appliance managing the backup server to perform the operation.
        However, Degaonkar teaches wherein performing the operation comprises: invoking a virtual appliance managing the backup server to perform the operation (Degaonkar, ¶ [0002], “in the course of managing incoming connection requests, network appliances may provide load balancing among the backend servers. When a virtual server is down or unavailable to service a connection request, the appliance may use a backup virtual server to manage incoming connections”).

Regarding claim 12.
Claim 12 incorporates substantively all the limitations of claim 4 in a device form and is rejected under the same rationale.
Response to Arguments
       Applicant argues that the prior art of record Swift teaches the “receiving, from a user via an office software interface, a request for an operation on a backup server”. However, as amended independent claim 1 requires, in part, that the “office software that receives the request for the backup operation on a backup server also be configured to send and receive email. Said another way, the functionality for requesting backup operations, performing the backup operations, providing results of backup operations, receiving notifications related to disconnections from backup servers, and receiving requests to repair the connection exists within office software that also sends and receives email” and further argues that the client-side backup software of Swift is not disclosed in Swift as also being configured to send and receive email” and furthermore, Tripathi separately or in combination, fail to disclose or render obvious each and every limitation of independent claims 1, 9 and 17. (Remarks, Pages 10-12).
   
     In response to the above argument, the Examiner respectfully disagrees. As can be seen from the above 103 rejection the prior art of record Swift in view of Tripathi under broadest reasonable claim interpretation teaches all the features of the independent claims 1, 9 and 17 respectively, except for the newly amended portion of the limitation which includes the office software configuration to perform the steps of sending and receiving email. In other words, the Examiner has introduced a new prior art of record Habermann et al. (US. Pub. No. 2012/0226664 A1) to teach the newly amended portion limitation “wherein the office software is also configured to send and receive email” independent claims 1, 9, and 17.

       Applicant also argues that the prior art of record (i.e., Briere and Degaonkar) which have been used to teach the limitations of dependent claims fails to disclose, at least, above-listed requirement (i) of amended independent claims 1, 9, and 17 and further argues that the Examiner has fails to establish a prima facie case of obviousness, the Applicant is under no obligation to submit evidence of non-obviousness. See MPEP § 2142. (Remarks, Pages 13-14).
  
         In response to the above applicant’s argument, the Examiner respectfully disagrees. The examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). Therefore, the rationale to support a conclusion that the 
        Furthermore, any remaining arguments are addressed by the response above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455